

93 S4495 IS: Automatic Cash Assistance Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4495IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Hassan (for herself, Ms. Collins, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for automatic advance refunds of additional stimulus tax credits for specified individuals, and for other purposes.1.Short titleThis Act may be cited as the Automatic Cash Assistance Act.2.Ensuring automatic advance refunds of additional stimulus tax credits for specified individuals(a)In generalNotwithstanding any other law, with respect to any stimulus tax credit which is allowed to any specified individual who, at the time of any determination of any advance refund of such credit (as described in subsection (b)(1)(C)), has not filed a tax return for such individual’s first taxable year beginning in 2018 or 2019—(1)determine the amount of such advance refund with respect to such individual without regard to any limitation based on income and on the basis of information with respect to such individual which is provided by—(A)in the case of a specified social security beneficiary or a specified supplemental security income recipient, the Commissioner of Social Security,(B)in the case of a specified railroad retirement beneficiary, the Railroad Retirement Board, and(C)in the case of a specified veterans beneficiary, the Secretary of Veterans Affairs (in coordination with, and with the assistance of, the Commissioner of Social Security if appropriate), and(2)with respect to any amount of such advance refund which is determined based upon the number of dependents of the taxpayer, disburse any payment with respect to such amount under rules similar to the rules of paragraph (7) of section 6428(f) of the Internal Revenue Code of 1986 (as added by section 3).(b)Definitions and special rules(1)Stimulus tax creditFor purposes of this section, the term stimulus tax credit means any tax credit allowed under the Internal Revenue Code of 1986 which—(A)is enacted after March 27, 2020, and before December 31, 2020,(B)is allowed to any eligible individual (as defined in section 6428(d) of such Code), and(C)provides for an advanced refund of such credit in a manner similar to that provided under section 6428(f) of such Code.(2)Specified individual(A)In generalFor purposes of this section, the term specified individual means any individual who is—(i)a specified social security beneficiary,(ii)a specified supplemental security income recipient,(iii)a specified railroad retirement beneficiary, or(iv)a specified veterans beneficiary.(B)Specified social security beneficiaryFor purposes of this section—(i)In generalThe term specified social security beneficiary means any individual who, for the last month that ends prior to the date of enactment of the stimulus tax credit, is entitled to any monthly insurance benefit payable under title II of the Social Security Act (42 U.S.C. 401 et seq.), including payments made pursuant to sections 202(d), 223(g), and 223(i)(7) of such Act.(ii)ExceptionSuch term shall not include any individual if such benefit is not payable for such month by reason of section 202(x) of the Social Security Act (42 U.S.C. 402(x)) or section 1129A of such Act (42 U.S.C. 1320a–8a).(C)Specified supplemental security income recipientFor purposes of this section—(i)In generalThe term specified supplemental security income recipient means any individual who, for the last month that ends prior to the date of enactment of the stimulus tax credit, is eligible for a monthly benefit payable under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.) (other than a benefit to an individual described in section 1611(e)(1)(B) of such Act (42 U.S.C. 1382(e)(1)(B))), including—(I)payments made pursuant to section 1614(a)(3)(C) of such Act (42 U.S.C. 1382c(a)(3)(C)),(II)payments made pursuant to section 1619(a) (42 U.S.C. 1382h) or subsections (a)(4), (a)(7), or (p)(7) of section 1631 (42 U.S.C. 1383) of such Act, and(III)State supplementary payments of the type referred to in section 1616(a) of such Act (42 U.S.C. 1382e(a)) (or payments of the type described in section 212(a) of Public Law 93–66) which are paid by the Commissioner under an agreement referred to in such section 1616(a) (or section 212(a) of Public Law 93–66).(ii)ExceptionSuch term shall not include any individual if such monthly benefit is not payable for such month by reason of subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C. 1382) or section 1129A of such Act (42 U.S.C. 1320a–8a).(D)Specified railroad retirement beneficiaryFor purposes of this section, the term specified railroad retirement beneficiary means any individual who, for the last month that ends prior to the date of enactment of the stimulus tax credit, is entitled to a monthly annuity or pension payment payable (without regard to section 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii))) under—(i)section 2(a)(1) of such Act (45 U.S.C. 231a(a)(1)),(ii)section 2(c) of such Act (45 U.S.C. 231a(c)),(iii)section 2(d)(1) of such Act (45 U.S.C. 231a(d)(1)), or(iv)section 7(b)(2) of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments described in subparagraph (B)(i).(E)Specified veterans beneficiaryFor purposes of this section—(i)In generalThe term specified veterans beneficiary means any individual who, for the last month that ends prior to the date of enactment of the stimulus tax credit, is entitled to a compensation or pension payment payable under—(I)section 1110, 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code,(II)section 1310, 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code,(III)section 1513, 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code, or(IV)section 1805, 1815, or 1821 of title 38, United States Code, to a veteran, surviving spouse, child, or parent as described in paragraph (2), (3), (4)(A)(ii), or (5) of section 101, title 38, United States Code. (ii)ExceptionSuch term shall not include any individual if such compensation or pension payment is not payable, or was reduced, for such month by reason of section 1505, 5313, or 5313B of title 38, United States Code.(F)Subsequent determinations and redeterminations not taken into accountFor purposes of this section, any individual’s status as a specified social security beneficiary, a specified supplemental security income recipient, a specified railroad retirement beneficiary, or a specified veterans beneficiary shall be unaffected by any determination or redetermination of any entitlement to, or eligibility for, any benefit, payment, or compensation, if such determination or redetermination occurs after the last month that ends prior to the date of enactment of the stimulus tax credit.(G)Payment to representative payees and fiduciaries(i)In generalIf the benefit, payment, or compensation referred to in subparagraph (B)(i), (C)(i), (D), or (E)(i) with respect to any specified individual is paid to a representative payee or fiduciary, payment by the Secretary of any advance refund with respect to such specified individual shall be made to such individual’s representative payee or fiduciary and the entire payment shall be used only for the benefit of the individual who is entitled to the payment. (ii)Application of enforcement provisions(I)In the case of a payment described in clause (i) which is made with respect to a specified social security beneficiary or a specified supplemental security income recipient, section 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to such payment in the same manner as such section applies to a payment under title II or XVI of such Act.(II)In the case of a payment described in clause (i) which is made with respect to a specified railroad retirement beneficiary, section 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to such payment in the same manner as such section applies to a payment under such Act.(III)In the case of a payment described in clause (i) which is made with respect to a specified veterans beneficiary, sections 5502, 6106, and 6108 of title 38, United States Code, shall apply to such payment in the same manner as such sections apply to a payment under such title. 3.Allowing multiple payments for recovery rebates to specified individuals(a)In generalSubsection (f) of section 6428 of the Internal Revenue Code of 1986, as added by section 2201 of the CARES Act (Public Law 116–136), is amended by adding at the end the following new paragraph:(7)Multiple paymentsIn the case of any specified individual (as defined in section 2(b)(2) of the Automatic Cash Assistance Act), the Secretary shall, upon receipt of any information necessary to determine the number of qualifying children of such individual, disburse any payment as soon as practicable to such individual pursuant to this subsection with respect to any amounts described in subsection (a)(2), regardless of whether any payment pursuant to this subsection has been previously made to such individual..(b)Effective dateThe amendments made by this section shall take effect as if included in section 2201 of the CARES Act.